                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION
                          Civil Action No. 4:17-cv-112-FL



 BARBARA L. ROBINSON, M.D.,                        )
                                                   )
                       Plaintiff,                  )
                                                   )
        vs.                                        )
                                                   )   ORDER ON THE DEFENDANT’S
 JOHN MARK WILLIAMS, M.D., in his                  )      UNOPPOSED ADDITIONAL
 official and individual capacities,               )    MOTION TO MODIFY THE CASE
                                                   )       MANAGEMENT ORDER
                       Defendant.                  )

       FOR GOOD CAUSE SHOWN, in accordance with the standards set forth in Rule

6(b)(1)(A) of the Federal Rules of Civil Procedure, the Court grants the defendant’s Unopposed

Additional Motion to Modify the Case Management Order in this case. The Case Management

Order is modified as follows:

        a)     All discovery shall be commenced in time to be completed by November 8,

               2019;

        b)     Disclosures required by Federal Rue of Civil Procedure 26(a)(2), including

               reports from retained experts, shall be served by the defendant by September

               30, 2019;

        c)     All potentially dispositive motions shall be filed by December 20, 2019.

                                     September 2019.
                        16th DAY OF ___________
       SO ORDERED THIS _____


                                           __________________________________________
                                                United States District Court Judge
